Exhibit 10.1
 


CHANGE OF CONTROL AGREEMENT




     This Change of Control Agreement (the "Agreement") is made and entered into
as of __________ (the "Effective Date"), by and between Sycamore Networks, Inc.,
a Delaware corporation (the "Company") and ___________("Executive").




RECITALS




     The Company recognizes that the possibility of a change of control or other
event which may change the nature and structure of the Company and that
uncertainty regarding the consequences of such events may adversely affect the
Company's ability to retain its key employees.  The Company also recognizes that
Executive possesses an intimate and essential knowledge of the Company upon
which the Company may need to draw for objective advice and continued services
in connection with any acquisition of the Company or other change of control
that is potentially advantageous to the Company's stockholders.  The Company
believes that the existence of this Agreement will serve as an incentive to
Executive to remain in the employ of the Company and will enhance its ability to
call on and rely upon Executive in connection with a change of control.


     The Company and Executive desire to enter into this Agreement in order to
provide additional compensation and benefits to Executive and to encourage
Executive to continue to devote his full attention and dedication to the Company
and to continue his employment with the Company.


  1.  Definitions.  As used in this Agreement, unless the context requires a
different meaning, the following terms shall have the meanings set forth herein:


1.1.  "Cause" means:


1.1.1.  The willful engaging by Executive in illegal conduct or gross misconduct
which is materially injurious to the Company.


No termination of Executive for Cause following a Change of Control shall be
effective unless (i) the Company has delivered a written statement to Executive
which specifically identifies the matters alleged to constitute Cause and which
provides Executive with a reasonable opportunity to cure the existence of such
Cause and (ii) a resolution is duly adopted by the affirmative vote of not less
than two-thirds (2/3) of the entire membership of the Board of Directors of the
Acquiror (as defined below) at a meeting of the Board which was called and held
for the purpose of considering the termination of Executive for Cause (after
reasonable notice to Executive and an opportunity for Executive, together with
Executive's counsel, to be heard before the Board) finding that, in the good
faith opinion of the Board, Executive was guilty of conduct constituting Cause
hereunder and specifying the particulars thereof in detail.
 
 

--------------------------------------------------------------------------------


 

 
1.2.  "Change of Control" means the occurrence, as the result of a single
transaction or through a series of transactions, of any of the following events:


1.2.1.  Any Person becomes the beneficial owner, directly or indi­rectly, of
securities of the Company representing thirty-five percent (35%) or more of the
combined voting power of the Company's then outstanding voting securities,
excluding any Person who becomes such a Beneficial Owner in connection with a
transaction described in Section 1.2.3(i).  "Person" shall have the meaning
given in Section 3(a)(9) of the Exchange Act, as amended, as modified and used
in Sections 13(d) and 14(d) thereof, except that such term shall not include (i)
the Company or any of its subsidiaries, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any of its
subsidiaries, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities or (iv) a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their owner­ship of stock of the Company; or


1.2.2.  Incumbent Directors cease at any time and for any reason to constitute a
majority of the number of directors then serving on the Board.  "Incum­bent
Directors" shall mean directors who either (A) are directors of the Company as
of the date hereof or (B) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of the Incumbent Directors at
the time of such election or nomination (but shall not include an individual
whose election or nomina­tion is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors to the Board); or


1.2.3.  there is consummated a merger or consolidation of the Com­pany or any
direct or indirect subsidiary of the Company with any other corporation, other
than (i) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof (the
“Acquiror”)) at least a majority of the combined voting power of the securities
of the Company or the Acquiror outstanding immediately after such merger or
consolidation as appropriate, or (ii) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person becomes the Beneficial Owner, directly or indirectly, of securities of
the Company representing thirty-five percent (35%) or more of the combined
voting power of the Company's then outstanding voting securities; or


1.2.4.  the stockholders of the Company approve a plan of liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or a substantial portion of the Company's
assets, other than a sale or disposition by the Company of all or a substantial
portion of the Company's assets to an entity, at least a majority of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same propor­tions as their
ownership of the Company immediately prior to such sale.
 
 

--------------------------------------------------------------------------------


 


      1.3.  "Constructive Termination" means the termination by Executive of
Executive's employment following the occurrence of any of the following
conditions, without Executive's written consent:


      1.3.1.  Any material diminution in Executive’s position, title or
responsibilities; or


      1.3.2.  Any required relocation of Executive's primary work location by
more than 35 miles; or


      1.3.3.  Any material diminution in Executive's annual salary or bonus
potential from that in effect immediately prior to the Change of Control.


The Executive's right to terminate Executive's employment in a Constructive
Termination shall not be affected by Executive's incapacity due to physical or
mental illness.  In addition, in order for a Constructive Termination to take
place hereunder, Executive must provide notice to the Company of the existence
of the condition or circumstance described above within ninety (90) days of the
initial existence of the condition or circumstance (or, if later, within ninety
(90) days of Executive's becoming aware of such condition or circumstance), and
the Company must have failed to cure such condition within thirty (30) days of
the receipt of such notice. Subject to the preceding sentence, Executive's
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any event entitling Executive to initiate a Constructive Termination
hereunder.  It is the intention of the parties to this Agreement that the
definition of Constructive Termination comply, and shall be construed in a
manner so as to comply, with the safe harbor "good reason" definition set forth
in Treasury Regulation 1.409A-1(n)2(ii).

 
      1.4.  "Termination Upon a Change of Control" means:


      1.4.1.  Any termination of the employment of Executive by the Company (i)
without Cause prior to a Change of Control (whether or not such a Change of
Control ever occurs) if such termination was at the request or direction of a
person who has entered into an agreement with the Company the consummation of
which would constitute a Change of Control, (ii) by Executive pursuant to a
Constructive Termination prior to a Change of Control (whether or not such a
Change of Control ever occurs) and the circumstance or event which permits
Constructive Termination occurs at the request or direction of a person who has
entered into an agreement with the Company the consummation of which would
constitute a Change of Control, or (iii) Executive's employment is terminated by
the Company without Cause or by Executive pursuant to a Constructive Termination
and such termination or the circumstance or event which permits a Constructive
Termination is otherwise in connection with or in anticipation of a Change of
Control (whether or not such a Change of Control ever occurs);
 
 

--------------------------------------------------------------------------------


 
 
    1.4.2.  Any termination of the employment of Executive by the Company
without Cause on or within the twenty four (24) month period following a Change
of Control;


      1.4.3.  Any resignation by Executive due to an event constituting a
Constructive Termination, which resignation occurs on or within the twenty four
(24) month period following the date of any Change of Control.


      1.4.4.  "Termination Upon Change of Control" shall not include any
termination of Executive's employment (a) by the Company for Cause or due
to  Executive's Disability; or (b) as a result of (i) the voluntary termination
of employment by Executive for a reason other than Constructive Termination or
(ii) Executive's death.  "Disability" shall be deemed the reason for the
termination by the Company of Executive's employment, if, as a result of
Executive's incapacity due to physical or mental illness, Executive shall have
been absent from the full time performance of Executive's duties with the
Company for a period of one hundred twenty (120) days, the Company shall have
given Executive a notice of termination for Disability, and, within thirty (30)
days after such notice is given, Executive shall not have returned to the full
time performance of Executive's duties.


     2.     Position and Duties.  Executive shall continue to be an at-will
employee of the Company employed in his/her current position at his/her then
current salary rate. Executive shall also be entitled to continue to participate
in and to receive benefits on the same basis as other executive or senior staff
members under any of the Company's employee benefit plans as in effect from time
to time.  In addition, Executive shall be entitled to the benefits afforded to
other employees similarly situated under the Company's vacation, holiday and
business expense reimbursement policies.  Executive agrees to devote his/her
full business time, energy and skill to his/her duties at the Company.  These
duties shall include, but not be limited to, any duties consistent with
Executive's position which may be assigned to Executive from time to time.


     3.     Equity Award Vesting Upon Change of Control.  All options,
restricted stock and other equity-based awards (“Equity Awards”) granted by the
Company to Executive and held by Executive shall, immediately prior to the
effectiveness of the Change of Control, become vested and exercisable (and no
longer subject to forfeiture or repurchase by the Company) as to an additional
number of shares or options equal to the number of shares or options as to which
would have become vested and exercisable (and no longer subject to forfeiture or
repurchase by the Company) on the date twelve months after the effectiveness of
the Change of Control, assuming Executive remained employed during such
period.  If the provisions of this Section 3 are applicable to an Equity Award
subject to the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended (the "Code") and the immediate payment of the Equity Award
contemplated by this Section 3 would result in taxation under Section 409A,
payment of such Equity Award shall be made upon the earliest date upon which
such payment may be made without resulting in taxation under Section 409A of the
Code.
 
 

--------------------------------------------------------------------------------


 
 
   4.       Termination Upon Change of Control


      4.1.  In the event of Executive's Termination Upon Change of Control,
Executive shall be entitled to the following severance benefits:


      4.1.1.  Executive shall be entitled to receive all salary and accrued
vacation earned through the date of Executive's termination for the year in
which termination occurs, pro rated through the date of Executive's termination,
plus the Executive’s actual incentive bonus earned through the date of
Executive’s termination, all less applicable withholding.  In the event that any
portion of the Executive’s actual incentive bonus earned is not determinable as
of the date of termination, Executive shall receive for that portion an amount
equal to the pro rated portion of Executive’s annual target incentive bonus for
the year in which termination occurs, less applicable withholding;


      4.1.2.  Executive shall be entitled to receive an additional eighteen (18)
months' of Executive's base salary as in effect on the date of such termination
(without giving effect to any reduction resulting in Constructive Termination),
plus an additional amount equal to one hundred fifty percent (150%) of
Executive's annual incentive bonus for the year in which the termination occurs
at the target level of performance, all less applicable withholding, paid,
subject to the provisions of Section 18.1.4, in a lump sum within thirty (30)
days of termination of employment;


      4.1.3.  Executive shall be entitled to receive reimbursement for all
expenses that Executive reasonably and necessarily incurred by Executive in
connection with the business of the Company prior to Executive's termination of
employment, within ten (10) days of submission of proper expense reports by
Executive, provided that such reports are submitted not later than ninety (90)
days following such termination of employment;


      4.1.4.  Executive and/or Executive's dependents shall be entitled to elect
continued group health plan coverage in accordance with the applicable
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985
("COBRA") and the Health Insurance Portability and Accountability Act of 1996
("HIPAA").  The Company will pay the full premium for continuation coverage for
Executive and/or Executive's dependents for a period of eighteen (18) months
following the date of Executive's Termination Upon Change of
Control.  Notwithstanding the above, Company shall cease to pay the premium for
continued group health plan coverage for Executive and/or Executive's
dependents, as the case may be, in the event that, at any juncture during the
period of continuation coverage provided for herein, Executive and/or
Executive's dependents become(s) covered under another employer's group health
plan that (i) has no preexisting condition exclusions or (ii) has a preexisting
condition exclusion that does not apply to Executive and/or Executive's
dependents or is satisfied by the creditable coverage of Executive and/or
Executive's dependents in accordance with HIPAA;


      4.1.5.  Executive shall be entitled to receive accrued benefits, if any,
under the Company's 401(k) Plan and other Company benefit plans (other than any
such plans providing severance, termination or similar payments or benefits) to
which he may be entitled pursuant to the terms of such plans with respect to
Executive's service through the Termination Upon Change of Control, in
accordance with the terms of such plans; and
 
 

--------------------------------------------------------------------------------


 
 


       4.1.6.  Executive shall be entitled to receive outplacement services and
career counseling at the Company's expense for a period of twelve (12) months
after the date of the Termination Upon Change of Control.


      4.1.7. All Equity Awards granted by the Company to Executive and held by
Executive shall become vested and exercisable (and no longer subject to
forfeiture or repurchase by the Company) in full, effective upon Executive’s
Termination Upon Change of Control.  If the provisions of this Section 4.1.7 are
applicable to an Equity Award subject to the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended (the "Code") and the immediate payment
of the Equity Award contemplated by this Section 4.1.7 would result in taxation
under Section 409A, payment of such Equity Award shall be made upon the earliest
date upon which such payment may be made without resulting in taxation under
Section 409A of the Code.


     5.     280G. If, due to the benefits provided under this Agreement,
Executive is subject to any excise tax due to characterization of any amounts
payable or benefits provided hereunder as excess parachute payments pursuant to
Section 4999 of the Internal Revenue Code of 1986, as amended (the "Code"), the
Company shall reimburse Executive in an amount up to  one million dollars
($1,000,000) of such excise tax; provided, however, that, no reimbursement shall
be made for any excise tax payable with respect to the reimbursement made
pursuant to this Section 5.  The excise tax reimbursement made pursuant to this
Section 5 shall be subject to all applicable withholding and shall be made
concurrent with or within fifteen (15) days following the payment of any such
excise tax by Executive.  Unless the Company and Executive otherwise agree in
writing, any determination required under this Section 5 shall be made in
writing by independent public accountants agreed to by the Company and Executive
(the "Accountants"), whose good faith determination shall be conclusive and
binding upon Executive and the Company for all purposes.  For purposes of making
the calculations required by this Section 5, the Accountants may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code.  The Company and Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 5.  The Company
shall bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 5.


  6.  Exclusive Remedy. Except as expressly set forth herein, Executive shall be
entitled to no other compensation, benefits, or other payments from the Company
as a result of any termination of employment with respect to which the payments
and/or benefits described in Sections 3, 4 and, if applicable, 5 have been
provided to Executive.
 
 

--------------------------------------------------------------------------------


 
 
  7.  Proprietary and Confidential Information. Executive agrees to continue to
abide by the terms and conditions of the Company's confidentiality and/or
proprietary rights agreement between Executive and the Company.


  8.  Conflict of Interest.  Executive agrees that for a period of one (1) year
after termination of his/her employment with the Company, he/she will not,
directly or indirectly, solicit the services of or in any other manner persuade
employee or customers of the Company to discontinue that person's or entity's
relationship with or to the Company as an employee or customer, as the case may
be.


  9.  Arbitration.  Any claim, dispute or controversy arising out of this
Agreement, the interpretation, validity or enforceability of this Agreement or
the alleged breach thereof shall be submitted by the parties to binding
arbitration by the American Arbitration Association in Middlesex County in
Massachusetts; provided, however, that this arbitration provision shall not
preclude the Company from seeking injunctive relief from any court having
jurisdiction with respect to any disputes or claims relating to or arising out
of the misuse or misappropriation of the Company's trade secrets or confidential
and proprietary information.  Both parties hereby waive any right to a jury
trial to resolve such claims, disputes, or controversies.  All costs and
expenses of arbitration or litigation, including but not limited to attorneys
fees and other costs reasonably incurred by Executive, shall be paid by the
Company.  Judgment may be entered on the award of the arbitration in any court
having jurisdiction.


  10.    Interpretation.  Executive and the Company agree that this Change of
Control Agreement shall be interpreted in accordance with and governed by the
laws of The Commonwealth of Massachusetts, without reference to the conflicts of
law principles thereof.


  11.    Conflict in Benefits.  This Agreement shall supersede all prior
arrangements, whether written or oral, and understandings regarding the subject
matter of this Agreement and shall be the exclusive agreement for the
determination of any payments and accelerated Equity Award vesting due upon a
Change of Control or Executive's termination of employment upon a Change of
Control; provided, however, that this Agreement is not intended to and shall not
affect, limit or terminate (i) any plans, programs, or arrangements of the
Company that are regularly made available to a significant number of employees
of the Company (other than those providing severance, termination or similar
payments or benefits), (ii) any agreement or arrangement with Executive that has
been reduced to writing and which does not relate to the subject matter hereof,
or (iii) any agreements or arrangements hereafter entered into by the parties in
writing, except as otherwise expressly provided therein.


  12.    Release of Claims.  No severance benefits shall be paid to Executive
under this Agreement unless and until Executive shall, in consideration of the
payment of such severance benefit, execute a customary release of claims in a
form reasonably satisfactory to the Company; provided however that such release
shall not apply to any right of Executive to be indemnified by the
Company.  Such release shall be presented to Executive by the Company within
fifteen (15) days following a Termination Upon a Change of Control and must be
executed by Executive within forty five (45) days following such presentation.
 
 

--------------------------------------------------------------------------------


 
 


  13.    Successors and Assigns.


   13.1. Successors of the Company.  The Company will require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, expressly, absolutely and unconditionally to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession or assignment had
taken place.  Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession transaction shall be a breach of this
Agreement and shall entitle Executive to terminate his or her employment with
the Company within three months thereafter and to receive the benefits provided
under of this Agreement in the event of Termination Upon Change of Control,
subject to Executive's provision of notice and an opportunity to cure in
accordance with the last paragraph of Section 1.3.  As used in this Agreement,
"Company" shall mean the Company as defined above and any successor or assign to
its business and/or assets as aforesaid which executes and delivers the
agreement provided for in this Section 13 or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.


   13.2. Heirs of Executive. This Agreement shall inure to the benefit of and be
enforceable by Executive's personal and legal representatives, executors,
administrators, successors, heirs, distributees, devises and legatees.


  14.    Notices.  For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, as follows:




  if to the Company:
Sycamore Networks, Inc.
 
220 Mill Road
 
Chelmsford, MA  01824
     
Attn:  General Counsel





and if to Executive at the address specified at the end of this
Agreement.  Notice may also be given at such other address as either party may
have furnished to the other in writing in accordance herewith, except that
notices of change of address shall be effective only upon receipt.
 
 

--------------------------------------------------------------------------------


 
 
  15.    No Representations. Executive acknowledges that he/she is not relying
and has not relied on any promise, representation or statement made by or on
behalf of the Company which is not set forth in this Agreement.


  16.    Validity. If any one or more of the provisions (or any part thereof) of
this Agreement shall be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions (or any
part thereof) shall not in any way be affected or impaired thereby.


  17.    Modification.  This Agreement may only be modified or amended by a
supplemental written agreement signed by Executive and the Company.


  18.    Section 409A Compliance.  It is the intention of the Company and
Executive that this Agreement not result in taxation of Executive under Section
409A of the Code and the regulations and guidance promulgated thereunder and
that the Agreement shall be construed in accordance with such
intention.  Without limiting the generality of the foregoing, the Company and
Executive agree as follows:


18.1.1  Notwithstanding anything to the contrary herein, if Executive is a
“specified employee” (within the meaning of Section 409A(a)(2)(B)(i) of the
Code) with respect to the Company, any amounts (or benefits) otherwise payable
to or in respect of Executive under this Agreement pursuant to Executive's
termination of employment with the Company shall be delayed, to the extent
required so that taxes are not imposed on Executive pursuant to Section 409A of
the Code, and shall be paid upon the earliest date permitted by Section
409A(a)(2) of the Code.


18.1.2  For purposes of this Agreement, Executive's employment with the Company
will not be treated as terminated unless and until such termination of
employment constitutes a "separation from service" for purposes of Section 409A
of the Code.


18.1.3  To the extent necessary to comply with the provisions of Section 409A of
the Code and the guidance issued thereunder, and without limiting the
obligations of the Company hereunder, reimbursements to or tax gross-ups payable
to Executive as a result of the operation of this Agreement shall be made not
later than the end of the calendar year following the year in which the
reimbursable expense is incurred or applicable tax is paid and shall otherwise
be made in a manner that complies with the requirements of Treasury Regulation
Section 1.409A-3(i)(l)(iv).


18.1.4  In the event that (i) Executive becomes entitled to a payment under
Section 4.1.2 hereof, (ii) there has not been a change in the ownership of the
Company or a change in the effective control of the Company (in each case for
purposes of Section 409A of the Code) and (iii) Executive is at such time party
to or covered by a plan, policy, arrangement or agreement which (1) provides
severance benefits which constitute nonqualified deferred compensation for
purposes of Section 409A and (2) provides for payout over time, rather than in a
lump sum, then notwithstanding Section 4.1.2 hereof, payments to Executive
pursuant to such section shall be paid ratably to Executive over the eighteen
month period following termination of Executive's employment in accordance with
the Company's payroll practices.
 
 

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Change of Control
Agreement to be duly executed as of the day and year first above written.





     
SYCAMORE NETWORKS, INC.
               
By:
                   
Name:
                   
Title:
                                                 
Executive
                             
Name:
                             
Address:
                                           












